243 F.3d 710 (3rd Cir. 2001)
UNITED STATES OF AMERICA,v.ALEX VAZQUEZ, APPELLANT.
No. 99-3845
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Argued December 15, 2000Filed March 20, 2001

On Appeal from the United States District Court for the Middle District of Pennsylvania District Judge: Sylvia H. Rambo, Judges (D.C. Crim. No. 98-0086-01)
Present: BECKER, Chief Judge, SLOVITER, MANSMANN, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO, FUENTES, and GARTH, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court list the above case for rehearing en banc at the convenience of the Court.